DETAILED ACTION
This Office Action is in response to Amendment filed on May 25, 2022. 
In the instant amendment, claims 1 and 11 are independent claims; claims 1, 3-5, 11, 13, and 20 are currently amended; claims 6-10 and 14-19 are original; claims 2 and 12 are cancelled.
Claims 1, 3-11, and 13-20 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed May 25, 2022 has been entered. Claims 1 and 11 are independent claims; claims 1, 3-5, 11, 13, and 20 are currently amended; claims 6-10 and 14-19 are original; claims 2 and 12 are cancelled. Applicant’s amendments and arguments to claims are persuasive to overcome all 112a claim rejections and drawing objections as set forth in the most recent office action mailed 02/25/2022. Since claims 2 and 12 are cancelled, 112b rejections for claims 2 and 12 are withdrawn. However, Applicant’s amendments and arguments to claims are NOT persuasive to overcome 112b rejections regarding term “first channel” and “second channel” as set forth in the most recent office action mailed 02/25/2022.

Response to Argument
On page 6 of remarks of 05/25/2022, applicant states that para. 0016-0017 provide support for “first channel” and “second channel”. Examiner disagrees. 
Para.0016 of the instant specification states controller 102 has at least two channels 104A, 104B. Para.0017 of the instant specification states channel A 104A of the controller 102 measures a varying output of the resistive portion of the fluid level sensing device 106; channel B 104B of the controller 102 measures a varying output of the capacitive portion of the fluid level sensing device 106.
In contrast, para. 0018-0022 of the instant specification states that a system related to resistive portion 304 for measuring a varying output of the resistive portion of the fluid level sensing device 106. Para. 0023-0026 states that a system related to capacitive portion 306 for measuring a varying output of the capacitive portion of the fluid level sensing device 106. 
Accordingly, it is NOT clear if channel A 104A of the controller 102 can measure a varying output of the resistive portion of the fluid level sensing device 106; channel B 104B of the controller 102 can measure a varying output of the capacitive portion of the fluid level sensing device 106. What exactly constitute “first channel” and “second channel” of the controller? As best understood, “first channel” and “second channel” of the controller would be best understood as plurality of means or at least two means used to convey information/measurement signal from the resistive fuel level sensor and other fuel level sensors i.e. capacitive fuel level sensor to controller/microprocessor.

Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claims 1, 4, 11, 13, and 20, claims 1, 4, 11, 13, and 20 recite “first channel” and “second channel”, which render the claim indefinite. 
Para.0016 of the instant specification states controller 102 has at least two channels 104A, 104B. Para.0017 of the instant specification states channel A 104A of the controller 102 measures a varying output of the resistive portion of the fluid level sensing device 106; channel B 104B of the controller 102 measures a varying output of the capacitive portion of the fluid level sensing device 106.
In contrast, para. 0018-0022 of the instant specification states that a system related to resistive portion 304 for measuring a varying output of the resistive portion of the fluid level sensing device 106. Para. 0023-0026 states that a system related to capacitive portion 306 for measuring a varying output of the capacitive portion of the fluid level sensing device 106. 
Accordingly, it is NOT clear if channel A 104A of the controller 102 can measure a varying output of the resistive portion of the fluid level sensing device 106; channel B 104B of the controller 102 can measure a varying output of the capacitive portion of the fluid level sensing device 106. What exactly constitute “first channel” and “second channel” of the controller? As best understood, “first channel” and “second channel” of the controller would be best understood as plurality of means or at least two means used to convey information/measurement signal from the resistive fuel level sensor and other fuel level sensors i.e. capacitive fuel level sensor to controller/microprocessor.
As to claims 1, 11, and 20, claims 1, 11, and 20 recite “the DC input signal being provided to the first channel and the second channel of the controller, the one of the DC input signal and the AC excitation signal being applied to the resistive portion through the first channel, and the AC excitation signal being applied to the capacitive portion through the second channel”, which render the claim indefinite. Newly added limitations of “the DC input signal being provided to the first channel and the second channel of the controller” suggests that the DC input signal being provided to both first channel and second channel. However, newly added limitations of “the AC excitation signal being applied to the capacitive portion through the second channel” suggests otherwise in which the signal being applied to the capacitive portion through the second channel is AC excitation signal (NOT DC input signal). Also, newly added limitations of “the one of the DC input signal and the AC excitation signal being applied to the resistive portion through the first channel” suggests otherwise in which the signal being applied to the resistive portion through the first channel can be AC excitation signal. Are both DC input signal and AC excitation signal applied to the capacitive portion at the same time through the second channel? Are both DC input signal and AC excitation signal applied to the resistive portion at the same time through the first channel? The instant specification does NOT clearly describe situation in which both DC input signal and AC excitation signal applied to the capacitive portion at the same time through the second channel. The instant specification also does NOT clearly describe situation in which both DC input signal and AC excitation signal applied to the resistive portion at the same time through the first channel. Para.0033-0034 of the instant specification does not clearly describe situation in which both DC input signal and AC excitation signal applied to the capacitive portion at the same time through the second channel. Para.0033-0034 of the instant specification does not clearly describe situation in which both DC input signal and AC excitation signal applied to the resistive portion at the same time through the first channel.

Claims 3-10 are also rejected as they dependent on the rejected claim 1.

Claims 13-19 are also rejected as they dependent on the rejected claim 11.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 2 and 12 contain subject matter "the DC input signal being provided to the first channel and the second channel of the controller, the one of the DC input signal and the AC excitation signal being applied to the resistive portion through the first channel, and the AC excitation signal being applied to the capacitive portion through the second channel” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner emphasizes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
Newly added limitations of “the DC input signal being provided to the first channel and the second channel of the controller” suggests that the DC input signal being provided to both first channel and second channel. However, newly added limitations of “the AC excitation signal being applied to the capacitive portion through the second channel” suggests otherwise in which the signal being applied to the capacitive portion through the second channel is AC excitation signal (NOT DC input signal). Also, newly added limitations of “the one of the DC input signal and the AC excitation signal being applied to the resistive portion through the first channel” suggests otherwise in which the signal being applied to the resistive portion through the first channel can be AC excitation signal. Are both DC input signal and AC excitation signal applied to the capacitive portion at the same time through the second channel? Are both DC input signal and AC excitation signal applied to the resistive portion at the same time through the first channel? The instant specification provides NO clear written description support for situation in which both DC input signal and AC excitation signal applied to the capacitive portion at the same time through the second channel. The instant specification also provides NO clear written description support for situation in which both DC input signal and AC excitation signal applied to the resistive portion at the same time through the first channel. Para.0033-0034 of the instant specification provides NO clear written description support for situation in which both DC input signal and AC excitation signal applied to the capacitive portion at the same time through the second channel. Para.0033-0034 of the instant specification provides NO clear written description support for situation in which both DC input signal and AC excitation signal applied to the resistive portion at the same time through the first channel. 
Accordingly, the disclosure of the instant application has NO support for limitations “the DC input signal being provided to the first channel and the second channel of the controller, the one of the DC input signal and the AC excitation signal being applied to the resistive portion through the first channel, and the AC excitation signal being applied to the capacitive portion through the second channel”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 3-10 are also rejected as they dependent on the rejected claim 1.

Claims 13-19 are also rejected as they dependent on the rejected claim 11.

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 7, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view Miyagawa – US 20120304761 and Wallman – US 3747407, and further in further view of Aghili – US 20180017430.

As to claims 1 and 11, Linton teaches a method for sensing a fluid level associated with an engine ([0036]), the method comprising: including a resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered ([0058]: other types of contact based or non-contact sensor arrangements (i.e. capacitive touch sensor (although others maybe used)) may be used in a fuel level sensor (see [0058]). This fairly suggests that a capacitive output is used in a fuel level sensor. Para. 0058 of Linton also suggests that a resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered). Linton further teaches controller 100 may be used in an ignition system to control ignition events (e.g. frequency or timing) in the combustion engine. A microprocessor in the ignition system could also be used to monitor the fuel level in the fuel tank, and to run or process the algorithms and instructions as noted herein to facilitate more accurate fuel level indications ([0035]). Linton further teaches microcontroller may perform additional functions with regard to more accurate fuel level reporting as well as for other systems related to the fuel system, engine or the tool or vehicle that includes the engine ([0036]). 

Linton does not explicitly teach generating a direct current (DC) input signal, converting the DC input signal into an alternating current (AC) excitation signal, applying one of the DC input signal and the AC excitation signal to a resistive portion of a fluid level sensing device, and applying the AC excitation signal to a capacitive portion of the fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; the first channel operatively coupling the controller to the resistive portion of the fluid level sensing device; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; the second channel operatively coupling the controller to the capacitive portion of the fluid level sensing device; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid.

Miyagawa teaches generating an alternating current (AC) excitation signal and applying the AC excitation signal to a resistive portion 30 of a fluid level sensing device 20 ([0026], [0044]: voltage applied from the voltage application circuit 40 to variable resistor 30 (which corresponds to “resistive portion”) of fluid level sensor 20 is a AC voltage, AC voltage corresponds to “an alternating current (AC) excitation signal”; Since the AC voltage is applied to the resistive portion 30, hence, “generating an alternating current (AC) excitation signal and applying the AC excitation signal to a resistive portion of a fluid level sensing device”); measuring a first varying output of the resistive portion 30 of the fluid level sensing device 20 through a first channel of a controller 82 of the engine; translating the first varying output into a level of fluid ([0038]: meter control circuit 82 measures potential  of power terminal 25 which varies depending on electrical resistance of variable resistor 30, and determines the level of fuel 91; meter control circuit 82 corresponds to “a controller”; since the meter control circuit 82 measures the potential of the power terminal 25 through the power line 55, the detection line 71, and the interface 70; and since the power line 55, the detection line 71, and the interface 70 coupled to the meter control circuit or controller 82; hence, “the power line 55, the detection line 71, and the interface 70” corresponds to “a first channel” of a controller 82; [0079]: fluid level measurement system 100 can measure the level of fluid i.e. engine coolant or engine oil in a container of the vehicle; thus “measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; translating the first varying output into a level of fluid”).

Since Linton further teaches microcontroller may act as an interface between a fuel level sensing unit and an output (i.e. visible gauge or display in the vehicle); and since Linton teaches controller 100 may be used in an ignition system to control ignition events (e.g. frequency or timing) in the combustion engine, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify resistive fuel level sensor of Linton with concept teachings of resistive fuel level sensor of Miyagawa to include generating an alternating current (AC) excitation signal and applying the AC excitation signal to a resistive portion of a fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; the first channel operatively coupling the controller to the resistive portion of the fluid level sensing device; translating the first varying output into a level of fluid; and outputting the level of fluid, to provide a fluid level measurement apparatus and system configured to maintain its measurement accuracy even after long-term use ([0008]).

Linton and Miyagawa does not explicitly teach generating a direct current (DC) input signal, converting the DC input signal into an alternating current (AC) excitation signal, applying the AC excitation signal to a capacitive portion of the fluid level sensing device; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; the second channel operatively coupling the controller to the capacitive portion of the fluid level sensing device; and translating the second varying output into a level of fluid and outputting the level of fluid.

Wallman teaches a concept of: generating an alternating current (AC) excitation signal and applying the (AC) excitation signal to a capacitive portion of a fluid level sensing device 10 (fig.1: A.C. source 20 generates and applies A.C. (or (AC) excitation signal) to capacitive plates of probe (or fluid level sensing device) 10 via bridge circuit 18; thus “generating an alternating current (AC) excitation signal and applying the (AC) excitation signal to a capacitive portion of a fluid level sensing device”); measuring a second varying output of the capacitive portion of the fluid level sensing device 10 through a second channel; and translating the second varying output into a level of fluid and outputting the level of fluid (col.3, lines 40-67 and col.4, lines 1-6: the probe, which include two plates, whose capacitance is dependent on liquid level; wherein amplifier 22 and demodulator 24 corresponds to “a second channel”; thus “measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel; and translating the second varying output into a level of fluid and outputting the level of fluid”).

Since Linton teaches a method for sensing a fluid level associated with an engine ([0036]), the method comprising: including a resistive fuel level sensor with conditions i.e. outputs that change as the fuel level changes, the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered i.e. a capacitive touch sensor, although others may be used ([0058]); since Linton teaches store instructions for operation of the microcontroller ([0007]); since Miyagawa teaches controller or meter control circuit 82 includes a processor that executes instructions from programs ([0037]); and since Linton teaches a broad concept of using a fluid level sensing device with a multi-channel ([0058]: the resistive fuel level sensor is utilized with other fuel level sensors to which power is supplied and a controller which is also be powered; this suggests that there will be multi-channel (at least two channels) used to convey information signal from the resistive fuel level sensor and other fuel level sensors); and since it is known in the liquid level art that to have a secondary liquid level sensor provides a redundancy to the design if primary liquid level sensor fails, wherein the secondary liquid level sensor still provide safe operation and identification of liquid level condition (as evident in the conclusion session), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify fuel level sensing system of modified Linton with concept teachings of capacitive fluid level sensor of Wallman to include 
generating an alternating current (AC) excitation signal, applying the AC excitation signal to a resistive portion of a fluid level sensing device, and applying the AC excitation signal to a capacitive portion of the fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; the first channel operatively coupling the controller to the resistive portion of the fluid level sensing device; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; the second channel operatively coupling the controller to the capacitive portion of the fluid level sensing device; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid (as recited in claim 1); a system for sensing a fluid level associated with an engine, the system comprising: a processing unit; and a non-transitory computer readable medium having stored therein program code executable by the processing unit for: generating an alternating current (AC) excitation signal, applying the AC excitation signal to a resistive portion of the fluid level sensing device, and applying the AC excitation signal to a capacitive portion of the fluid level sensing device; measuring a first varying output of the resistive portion of the fluid level sensing device through a first channel of a controller of the engine; the first channel operatively coupling the controller to the resistive portion of the fluid level sensing device; measuring a second varying output of the capacitive portion of the fluid level sensing device through a second channel of the controller of the engine; the second channel operatively coupling the controller to the capacitive portion of the fluid level sensing device; and translating at least one of the first varying output and the second varying output into a level of fluid and outputting the level of fluid (as recited in claim 11). The reason which necessitated using a bridge circuit for readout of the tank capacitor is that there existed leakage paths from the capacitor to ground on either side of the tank capacitor; also, cable loading from the capacitor to the measuring devices had to be effectively compensated for, to provide accurate readings of the tank capacitance; a bridge circuit effectively provided the necessary compensation for cable loading and capacitance leakage paths by balancing out the losses prior to the use of the probe (col.1, lines 40-49), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to provide accurate readings of the tank capacitance (or liquid level since capacitance is dependent on liquid level) while provides a redundancy to the design if primary liquid level sensor (resistive liquid level sensor) fails) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Modified Linton does not explicitly teach generating a direct current (DC) input signal, converting the DC input signal into an alternating current (AC) excitation signal.

Aghili teaches a concept of: inverter 48 is used to convert DC output of battery 46 (battery 46 generates DC output) into an AC output for use by electric motor 50 ([0033]).

Since Miyagawa teaches wherein applying the input signal comprises applying AC excitation signal to fluid level sensing device associated with an engine of a vehicle (see reasons stated in the rejection of claim 1 above) and since controller 82 is used to control operation of fluid level measurement system 100 (see fig.1 of Miyagawa), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Linton with Aghili to include generating a direct current (DC) input signal, converting the DC input signal into an alternating current (AC) excitation signal (as recited in claims 1 and 11); wherein the DC input signal is converted into the AC excitation signal inside the controller of the engine (as recited in claim 3); wherein the DC input signal is converted into the AC excitation signal for the first channel and for the second channel (as recited in claims 4 and 13). Because invention of modified Linton works with input signal, which AC excitation signal or AC signal, it is important to convert any input/power signal i.e. DC input signal (from battery) into AC excitation signal or AC signal.

As to claims 3-4 and 13, claims 3-4 and 13 are rejected as reasons stated in the rejection of claims 1 and 11.

As to claim 7, modified Linton above teaches all limitations of claim 1, it does not explicitly teach wherein a second varying output of the capacitive portion comprises applying a constant current and measuring an output voltage.
Wallman teaches another embodiment of generating an input signal (DC or constant current input signal) and applying the input signal to a capacitive portion of a fluid level sensing device; wherein a second varying output of the capacitive portion comprises applying a constant current and measuring an output current (fig.2 and fig.4; micro-ammeter 84 will give a direct indication of capacitance of tank capacitor 46 as in col.5, lines 11-14, wherein tank capacitor whose capacitance is dependent on liquid level in which the probe is inserted as in col.2, lines 43-46).
Since it is well known in the art that micro-ammeter can be used to measure an output voltage, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Linton with another embodiment of Wallman to include wherein a second varying output of the capacitive portion comprises applying a constant current and measuring an output voltage, to provide a capacitor probe unit for fuel gauge measurement wherein the capacitor variations can be read without the need of a bridge circuit (col.1, lines 59-62).

As to claim 16, claim 16 (wherein measuring a second varying output of the capacitive portion comprises applying a constant current and measuring an output voltage) is rejected as reasons stated in the rejection of claim 7.

	As to claim 20, claim 20 is rejected as reasons stated in the rejection of claim 1.

As best understood, claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, Wallman – US 3747407, and Aghili – US 20180017430, and further in further view of Smitherman – US 4084436.

As to claim 9, modified Linton above teaches all limitations of claim 1, it does not explicitly teach wherein the resistive portion of the fluid level sensing device comprises a ladder of reed switches.
Smitherman teaches a concept of: wherein resistive portion of fluid level sensing device comprises a ladder of reed switches (fig.1-2 and abstract).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify resistive portion of the fluid level sensing device of modified Linton with resistive portion of fluid level sensing device comprises a ladder of reed switches of Smitherman to include wherein the resistive portion of the fluid level sensing device comprises a ladder of reed switches, to provide a fuel oil level measuring apparatus simple in structure and low in manufacturing cost which is extremely reliable and substantially maintenance free (col.1, lines 40-47). 

As to claim 6, modified Linton above teaches all limitations of claim 1, it does not explicitly teach wherein measuring a first varying output of the resistive portion comprises applying a constant current and measuring an output voltage.
Smitherman teaches voltage source comprises a battery 37 (col.4, lines 8-9), which generates a constant current or direct current into resistive portion 15 (fig.2: tube 15 corresponds to “resistive portion” since it comprises plurality of reed switches in connection with resistors 25). Meter 35 reflects/measures amount of current flowing through the circuit and this is determined by the level of the fuel oil in the fuel oil storage tank 13, wherein remote metering device or meter 35 as shown in fig.2 comprises a voltage source measurement circuit for determining the strength of a voltage source (col.3, lines 53-68 and col.4, lines 1-25).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify resistive portion of the fluid level sensing device of modified Linton with fuel level measuring apparatus of Smitherman to include wherein measuring a first varying output of the resistive portion comprises applying a constant current and measuring an output voltage, to provide a fuel oil level measuring apparatus simple in structure and low in manufacturing cost which is extremely reliable and substantially maintenance free (col.1, lines 40-47).

As to claim 15, claim 15 (wherein measuring a first varying output of the resistive portion comprises applying a constant current and measuring an output voltage) is rejected as reasons stated in the rejection of claim 6.

As to claim 18, claim 18 (wherein the resistive portion of the fluid level sensing device comprises a ladder of reed switches) is rejected as reasons stated in the rejection of claim 9.

As best understood, claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, Wallman – US 3747407, and Aghili – US 20180017430, and further in further view of Tward – US 4417473.

As to claim 10, modified Linton above teaches all limitations of claim 1, it does not explicitly teach a pair of capacitive plates separated by a spacing that receives the fluid therebetween. 
Tward teaches a pair of capacitive plates separated by a spacing that receives fluid therebetween (fig.1-2 and abstract).
Since Wallman teaches the probe includes two plates, generally coaxial conductive cylinders which form a capacitor, whose capacitance is dependent on the liquid level (col.3, lines 45-48), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify capacitive portion of the fluid level sensing device of modified Linton with multi-capacitor fluid level sensor of Tward to include a pair of capacitive plates separated by a spacing that receives the fluid therebetween, to provide a capacitive type fluid level sensor of multi-capacitor design in association with a simple alternating current bridge circuit, including detector and direct readout circuitry, which is insensitive to changes in the environmental characteristics of such fluid and its container, to fluid motion and misorientation of the container, or to stray capacitance in the sensor-bridge system (col.3, lines 20-27).

As to claim 19, claim 19 (wherein the capacitive portion of the fluid level sensing device comprises a pair of capacitive plates separated by a spacing that receives the fluid therebetween) is rejected as reasons stated in the rejection of claim 10.

As best understood, claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, Wallman – US 3747407, and Aghili – US 20180017430, and further in further view of Kaibel – US 20200191637.

As to claim 5, modified Linton above teaches all limitations of claim 1, it does not explicitly teach calibrating the capacitive portion of the fluid level sensing device using the resistive portion.
Kaibel teaches a concept of: measurement signal of second sensor can be used as a calibration value for a measuring sensor arranged completely within the filling material ([0018]); the measuring sensors are capacitive measuring sensors, wherein it would be possible to use other measuring sensors like i.e. resistive sensors ([0027]). 
Since Linton teaches a general concept of using resistance value as a calibration factor to accommodate for variations among level sensors ([0046]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify fuel level sensing system of modified Linton with concept teachings of Kaibel to include calibrating the capacitive portion of the fluid level sensing device using the resistive portion, to calibrate output of a measuring sensor using other output of other measuring sensor ([0018]).

As to claim 14, claim 14 (wherein the program code is further executable for calibrating the capacitive portion of the fluid level sensing device using the resistive portion) is rejected as reasons stated in the rejection of claim 5.

As best understood, claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Linton – US 20190360851 in further view of Miyagawa – US 20120304761, Wallman – US 3747407, and Aghili – US 20180017430, and further in further view of Da Silva – US 20200080910.

As to claim 8, modified Linton above teaches all limitations of claim 1, it does not explicitly teach wherein the first varying output and the second varying output are measured concurrently.
Da Silva teaches a concept of fluid volume is concurrently detected by different sensors ([0038]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify fuel level sensing system of modified Linton with concept teachings of Da Silva to include wherein the first varying output and the second varying output are measured concurrently. This is important to check to see if fluid level measurements are the same between different sensors. If the fluid level measurements are not the same or at least close, one of the different sensors is lost or must be calibrated. 

As to claim 17, claim 17 (wherein the first varying output and the second varying output are measured concurrently) is rejected as reasons stated in the rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review WO 2006055006, which teaches a secondary liquid level sensor provides a redundancy to the design if primary liquid level sensor fails, wherein the secondary liquid level sensor still provides safe operation and identification of liquid level condition (page 3, lines 11-13).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861